Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about November 9, 2000, which denied defendants- appellants’ motion to dismiss the complaint as against them pursuant to CPLR 3211 (a) (1) and (7), unanimously affirmed, without costs.
Appellants’ motion to dismiss was properly denied since the documentary evidence upon which the motion is premised does not establish, as a matter of law, that defendants, plaintiffs attorneys in the underlying action, did not commit actionable malpractice in connection with serving the defendants in that action (see, Ladenburg Thalmann & Co. v Tim’s Amusements, 275 AD2d 24:3/246). Concur — Andrias, J.P., Saxe, Buckley, Friedman and Marlow, JJ.